Brooke, J.
(after stating the facts). It is the contention of appellants:
*761. That the injuries did not arise out of the employment.
■ 2. That such injuries did not arise in the course of the employment in which claimants were engaged.
We have frequently held that, in order to entitle the injured person to compensation under the act, the injury must arise out of the employment as well as in the course of the employment. Tarpper v. Weston-Mott Co., 200 Mich. 275, and cases cited. An injury arises out of the employment when there is apparent to the rational mind, upon consideration of all the circumstances, a causal connection between the conditions-under which the work is required to be performed and the resulting injury. McNicol’s Case, 215 Mass. 497 (102 N. E. 697, L. R. A. 1916A, 306). The injury must be the result of one of the risks incident to the employment. Applying these rules to the case under consideration, how can it be said that the employment of Cennell, Boissineau and Buvia subjected them to the risk of death or injury from which they suffered? Their duties required them to load the mixer wings from defendant’s dock on the Fourth Lock at Sault Ste. Marie and to transport them to Brady Pier and there unload them. Their duty to their master neither required them to, nor warranted them in, wandering from the immediate scene of the contemplated operation and gratifying an idle curiosity. The premises where the accident occurred, and where they had no business, were not under the control of their common master. The scavenger whose possible negligence caused the disaster was a municipal employee. We feel bound to determine therefore that the accident causing the injuries did not arise out of the employment. Assuming, however, that the presence of claimants in the vicinity of the scavenger’s wagon was justified, which cannot properly be done, then in suffering death and mutilation from the explosion the *77claimants were subjected to no greater or different risk than that sustained by every member of the general public within the zone of the blast. Three other persons were killed, one totally unconnected with the operation. An injury resulting from a risk common to the general public may not be compensated. Hopkins v. Sugar Co., 184 Mich. 87 (L. R. A. 1916A, 310); Worden v. Power Co., Mich. W. C. C., page 14, July 19, 1916. While the accident in the cases under consideration cannot be treated as. “an act of God,” as was the one considered in Klawinski v. Railway Co., 185 Mich. 646, the argument sustaining the decision in that case is a fortiori applicable here. See, also, Spooner v. Detroit Saturday Night Co., 187 Mich. 125. The two cases principally relied upon by claimants are Kunze v. Detroit Shade Tree Co., 192 Mich. 435, and Haller v. City of Lansing, 195 Mich. 753. Neither is controlling or applicable to the facts in the cases under consideration. In the first case the claimant was injured while in the actual performance of his duties and in the second case the claimant was injured while within the ambit of his employment, actually upon his master’s premises, and using such facilities as his master had provided.
The awards are set aside.
Ostrander, C. J., and Bird, Moore, Steere, Fellows, Stone, and Kuhn, JJ., concurred.